DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Species 1 - Figs. 1-3, claims 1-10 in the reply filed on 16 November 2022 is acknowledged.  
Claim 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  "accessing the biochemical indicator concentration comprises accessing the biochemical indicator concentration of the biochemical indicator" is redundant.  Appropriate correction is required.  
For the purposes of examination claim 5’s first limitation will be interpreted as "accessing the biochemical indicator concentration wherein the biochemical indicator originates from a form of human excreta".  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The term “first” in claim 5 is a relative term which renders the claim indefinite. The term “first form of human excreta” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
There is no explanation as to what “first form of human excreta” is.   For the purposes of examination claim 5’s first limitation will be interpreted as "accessing the biochemical indicator concentration wherein the biochemical indicator originates from a form of human excreta".  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018001627 A1 (Courtois) in view of US 9460263 B2 (Holmes).  

Regarding claim 1, Courtois teaches a method for estimating the prevalence of a biochemical condition in a population: accessing a biochemical indicator concentration of a biochemical indicator correlated with the biochemical condition, the biochemical indicator concentration derived from a wastewater sample collected from a wastewater flow serving the population by a wastewater sampling system (p. 10 last paragraph before the claims: system can monitor concentrations of biochemical indicator/(bacteria) in wastewater); … normalizing the biochemical indicator concentration based on the biomarker concentration to calculate a normalized biochemical indicator concentration (p. 7 last paragraph: normalizing the indicator concentration to determine a biochemical indicator concentration/(concentration of bacteria in the water)); adjusting the normalized biochemical indicator concentration based on decay characteristics of the biochemical indicator in wastewater to generate a decay- adjusted biochemical indicator concentration (p. 6 4th to last paragraph last sentence: sensors are placed at a distance from each other in order to determine decay characteristics/(characteristic parameter) for that indicator in those conditions).  
Courtois does not explicitly teach accessing a biomarker concentration of a biomarker correlated with presence of human excreta, the biomarker concentration derived from the wastewater sample; … calculating a biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and an effective flow volume of the wastewater flow and estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate.  
Holmes teaches accessing a biomarker concentration of a biomarker correlated with presence of human excreta, the biomarker concentration derived from the wastewater sample (column 26 lines 26-30: system can assess biomarkers, column 50 lines 59-63: system can monitor concentrations from waste water); … calculating a biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and an effective flow volume of the wastewater flow (column 2 lines 59-65: system uses a dynamic model to determine prevalence of the condition within the population, column 3 lines 17-21: the system can use biomarkers from wastewater) and estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate (column 43 lines 27-56: system monitors concentrations of biomarkers to determine the amount of the condition in the population).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring other biomarkers indicative of other conditions within the population such as viruses from Holmes.  The motivation would have been to enable the system to gather information about the population with respect to viruses as well as bacteria.  

Regarding claim 2, Courtois in view of Holmes teaches the method of Claim 1.  
Courtois further teaches wherein accessing the biochemical indicator concentration comprises accessing the biochemical indicator concentration from the wastewater sample collected from the wastewater flow serving the population by the wastewater sampling system at a sampling location upstream from a wastewater treatment facility (p. 4 2nd to last full paragraph: the system expects different concentrations of biomarkers depending on where the sampling is done, it would necessarily be important to sample for biomarkers upstream of the treatment facility before those biomarkers were removed from the water in the treatment facility).  

Regarding claim 3, Courtois in view of Holmes teaches the method of Claim 2.  
Courtois further teaches further comprising: identifying a geographical region served by a sewer system upstream from the sampling location based on a map of the sewer system (p. 4 2nd to last full paragraph: “different water qualities corresponding to different sources different treatment processes and different hydraulic regimes can thus be taken into account”, p. 2 first paragraph under “description”: system is for testing within water distribution network which corresponds to a region/(hydraulic regime) represented by a sewer map).  
Courtois does not teach … and rendering the prevalence of the biochemical condition in the population in association with a depiction of the geographical region.  
Holmes teaches … and rendering the prevalence of the biochemical condition in the population in association with a depiction of the geographical region (column 42 lines 45-56: system includes a heat map to show prevalence of the condition within the population).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the heat map showing prevalence of a condition within a region of Holmes.  The motivation would have been to enable health professionals to get a quick accurate assessment of the conditions within a region and an understanding of what treatment measures would likely be needed.  

Regarding claim 4, Courtois in view of Holmes teaches the method of Claim 3.  
Courtois does not teach further comprising: identifying emergency response entities serving the geographical area based on map data; and calculating an emergency response adjustment for the geographical region based on the prevalence of the biochemical condition in the population; and prompting the emergency response adjustment for the geographical region.  
Holmes further teaches further comprising: identifying emergency response entities serving the geographical area based on map data (column 22 lines 3-31: the health service has rapid response models to take into account data from the invention); and calculating an emergency response adjustment for the geographical region based on the prevalence of the biochemical condition in the population (column 22 lines 55-61: the response is adjusted to “track and contain the spread to enable appropriate, rapid mitigation strategies”); and prompting the emergency response adjustment for the geographical region (column 22 lines 55-61: “mitigation strategy”, column 23 lines 20-24: where the disease is and where resources need to be deployed).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the interaction with the health service and response plans of Holmes.  The motivation would have been to quickly use the obtained data in an optimal manner to minimize the severity of the condition within the population.  

Regarding claim 5, Courtois in view of Holmes teaches the method of Claim 1.  
Courtois does not teach as explicitly wherein accessing the biochemical indicator concentration comprises accessing the biochemical indicator concentration of the biochemical indicator, the biochemical indicator originating from a first form of human excreta; and wherein accessing the biomarker concentration comprises accessing the biomarker concentration of the biomarker, the biomarker originating from the first form of human excreta.  
Holmes teaches wherein accessing the biochemical indicator concentration comprises accessing the biochemical indicator concentration of the biochemical indicator, the biochemical indicator originating from a first form of human excreta (column 3 lines 17-21: biomarker is from list of various human excreta, column 24 lines 38-34: different  concentrations of the metabolite/biomarker may be used to indicate different scenarios (e.g. doses of a drug taken by an individual), a biomarker is a biochemical indicator which is indicative of a biological condition); and wherein accessing the biomarker concentration comprises accessing the biomarker concentration of the biomarker, the biomarker originating from the first form of human excreta (column 3 lines 17-21: biomarker is from list of various human excreta, column 24 lines 38-34: different  concentrations of the metabolite/biomarker may be used to indicate different scenarios (e.g. doses of a drug taken by an individual)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the use of the indicator concentrations as biomarkers for presence of disease or the like within the population.  

Regarding claim 6, Courtois in view of Holmes teaches the method of Claim 1.  
Courtois further teaches … wherein adjusting the normalized biochemical indicator concentration based on decay characteristics of the biochemical indicator in wastewater to generate the decay-adjusted biochemical indicator concentration comprises adjusting the normalized drug metabolite concentration based on decay characteristics of the drug metabolite in wastewater to generate a decay-adjusted drug metabolite concentration (p. 6 4th to last paragraph last sentence: sensors are placed at a distance from each other in order to determine decay characteristics/(characteristic parameter) for that indicator in those conditions)
Courtois does not explicitly teach wherein accessing the biochemical indicator comprises accessing a drug metabolite concentration of a drug metabolite characterized by a correlation of the drug metabolite with drug usage, the drug metabolite concentration derived from the wastewater sample collected from the wastewater flow serving the population by the wastewater sampling system; wherein normalizing the biochemical indicator concentration based on the biomarker concentration to generate the normalized biochemical indicator concentration comprises normalizing the drug metabolite concentration based on the biomarker concentration to generate the normalized drug metabolite concentration; … ; wherein calculating the biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and the effective flow volume of the wastewater flow comprises calculating a drug metabolite mass estimate for the population based on the decay-adjusted drug metabolite concentration and the effective flow volume of the wastewater flow; and wherein estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate comprises estimating the prevalence of the drug usage in the population based on the correlation of the drug metabolite to a dose of a drug and the drug metabolite mass estimate.  
Holmes teaches wherein accessing the biochemical indicator comprises accessing a drug metabolite concentration of a drug metabolite characterized by a correlation of the drug metabolite with drug usage, the drug metabolite concentration derived from the wastewater sample collected from the wastewater flow serving the population by the wastewater sampling system (column 43 lines 29-56: system can monitor drug usage based on metabolites detected in collected samples); wherein normalizing the biochemical indicator concentration based on the biomarker concentration to generate the normalized biochemical indicator concentration comprises normalizing the drug metabolite concentration based on the biomarker concentration to generate the normalized drug metabolite concentration (column 103 line 63-column 104 line 15: analyte/biomarker concentrations are normalized); … ; wherein calculating the biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and the effective flow volume of the wastewater flow comprises calculating a drug metabolite mass estimate for the population based on the decay-adjusted drug metabolite concentration and the effective flow volume of the wastewater flow (column 43 lines 27-56: system monitors concentrations of biomarkers to determine the amount of the condition in the population); and wherein estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate comprises estimating the prevalence of the drug usage in the population based on the correlation of the drug metabolite to a dose of a drug and the drug metabolite mass estimate (column 3 lines 17-21: biomarker is from list of various human excreta, column 24 lines 38-34: different  concentrations of the metabolite/biomarker may be used to indicate different scenarios (e.g. doses of a drug taken by an individual), a biomarker is a biochemical indicator which is indicative of a biological condition).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring other biomarkers indicative of drug use of Holmes.  The motivation would have been that the drug use within a community would provide a lot of information about the diseases, conditions and health of the community

Regarding claim 7, Courtois in view of Holmes teaches the method of Claim 6.  
Courtois does not explicitly teach wherein accessing the biomarker concentration comprises accessing a urinary biomarker concentration of a urinary biomarker correlated with presence of human urine, the urinary biomarker concentration derived from the wastewater sample; and wherein normalizing the drug metabolite concentration based on the biomarker concentration to generate the normalized drug metabolite concentration comprises normalizing the drug metabolite concentration based on the urinary biomarker concentration to generate the normalized drug metabolite concentration.  
Holmes does teach wherein accessing the biomarker concentration comprises accessing a urinary biomarker concentration of a urinary biomarker correlated with presence of human urine, the urinary biomarker concentration derived from the wastewater sample (column 3 lines 17-21: biomarker can be taken from a list of bodily fluids which includes urine); and wherein normalizing the drug metabolite concentration based on the biomarker concentration to generate the normalized drug metabolite concentration comprises normalizing the drug metabolite concentration based on the urinary biomarker concentration to generate the normalized drug metabolite concentration (column 103 line 63-column 104 line 15: analyte/biomarker concentrations are normalized).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring other biomarkers specifically corresponding to those found in urine samples of Holmes.  The motivation would have been that the biomarkers in urine (as opposed to those corresponding to other sample sources)  can be more indicative of particular ailments (such as kidney diseases).  

Regarding claim 8, Courtois in view of Holmes teaches the method of Claim 1.  
Courtois further teaches … wherein adjusting the normalized biochemical indicator concentration based on decay characteristics of the biochemical indicator in wastewater to generate the decay-adjusted biochemical indicator concentration comprises adjusting the normalized viral particle concentration based on decay characteristics of the viral particle in wastewater to generate a decay-adjusted viral particle concentration (p. 6 4th to last paragraph last sentence: sensors are placed at a distance from each other in order to determine decay characteristics/(characteristic parameter) for that indicator in those conditions).  
Courtois does not teach wherein accessing the biochemical indicator concentration comprises accessing a viral particle concentration of a viral particle correlated with a viral infection, the viral particle concentration derived from the wastewater sample collected from the wastewater flow serving the population by the wastewater sampling system; wherein normalizing the biochemical indicator concentration based on the biomarker concentration to generate the normalized biochemical indicator concentration comprises normalizing the viral particle concentration based on the biomarker concentration to generate the normalized viral particle concentration; … ; wherein calculating the biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and the effective flow volume of the wastewater flow comprises calculating a viral particle mass estimate for the population based on the decay-adjusted viral particle concentration and the effective flow volume of the wastewater flow; and wherein estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate comprises estimating the prevalence of the viral infection in the population based on the correlation of the viral particle to viral shedding of an infected human and the viral particle mass estimate.  
Holmes teaches wherein accessing the biochemical indicator concentration comprises accessing a viral particle concentration of a viral particle correlated with a viral infection, the viral particle concentration derived from the wastewater sample collected from the wastewater flow serving the population by the wastewater sampling system (column 58 lines 35-48: system can analyze concentrations of viral particles and particles correlated with the viral infection over a wide range of concentrations);  wherein normalizing the biochemical indicator concentration based on the biomarker concentration to generate the normalized biochemical indicator concentration comprises normalizing the viral particle concentration based on the biomarker concentration to generate the normalized viral particle concentration (column 103 line 63-column 104 line 15: analyte/biomarker concentrations are normalized); … ; wherein calculating the biochemical indicator mass estimate for the population based on the decay-adjusted biochemical indicator concentration and the effective flow volume of the wastewater flow comprises calculating a viral particle mass estimate for the population based on the decay-adjusted viral particle concentration and the effective flow volume of the wastewater flow (column 43 lines 27-56: system monitors concentrations of biomarkers to determine the amount of the condition in the population); and wherein estimating the prevalence of the biochemical condition in the population based on the correlation of the biochemical indicator to the biochemical condition and the biochemical indicator mass estimate comprises estimating the prevalence of the viral infection in the population based on the correlation of the viral particle to viral shedding of an infected human and the viral particle mass estimate (lines 26-34: measuring biomarkers from a “viral culture”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring other biomarkers indicative of other conditions within the population specifically viruses from Holmes.  The motivation would have been to better enable the tracking and response to viral outbreaks.  

Regarding claim 9, Courtois in view of Holmes teaches the method of Claim 8.  
Courtois does not explicitly teach wherein accessing the biomarker concentration comprises accessing a fecal biomarker concentration of a fecal biomarker correlated with presence of human feces, the fecal biomarker concentration derived from the wastewater sample; wherein normalizing the viral particle concentration based on the biomarker concentration to generate the normalized viral particle concentration comprises normalizing the viral particle concentration based on the fecal biomarker concentration to generate the normalized viral particle concentration.  
Holmes teaches wherein accessing the biomarker concentration comprises accessing a fecal biomarker concentration of a fecal biomarker correlated with presence of human feces, the fecal biomarker concentration derived from the wastewater sample (column 3 lines 17-21: biomarker can be taken from a list of bodily fluids which includes feces); wherein normalizing the viral particle concentration based on the biomarker concentration to generate the normalized viral particle concentration comprises normalizing the viral particle concentration based on the fecal biomarker concentration to generate the normalized viral particle concentration (column 103 line 63-column 104 line 15: analyte/biomarker concentrations are normalized).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring other biomarkers specifically corresponding to those found in fecal samples of Holmes.  The motivation would have been that the biomarkers in urine (as opposed to those corresponding to other sample sources)  can be more indicative of particular ailments (such as kidney diseases).  

Regarding claim 10, Courtois in view of Holmes teaches the method of Claim 1.  
Courtois further teaches calculating the effective flow volume based on the number of residences and the average water consumption of each residence in the number of residences (p. 3 lines 1-18: system takes into account the flow of water in the network, information about the water supply network (especially pertaining to bacteria and pathogens in the water) would include information about the contribution to the flow from people)
Courtois does not teach Holmes teaches further comprising: estimating a number of residences upstream from the wastewater sampling system; accessing an average water consumption of each residence in the number of residences; … ; and adjusting the effective flow volume based on the biomarker concentration and an expected biomarker concentration.  
Holmes teaches further comprising: estimating a number of residences upstream from the wastewater sampling system (column 2 lines 4-13: system model is based on the population which is equivalent to estimating based on the number of residences, column 105 line 64 to column 107 line 7: claim 14 describes a system which takes into account population who are in their homes and number of people in neighborhoods & etc.); accessing an average water consumption of each residence in the number of residences (column 29 lines 21-28: system tracks how much water individuals are using (e.g. water retention and water content)); … ; and adjusting the effective flow volume based on the biomarker concentration and an expected biomarker concentration (column 2 lines 59-65: system uses a dynamic model to determine prevalence of the condition within the population, column 3 lines 17-21: the system can use biomarkers from wastewater, the dynamic model would be changing model parameters such as water use and population information to determine what a measured amount of a biomarker implies about the population).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Courtois with the teachings of Holmes.  One would have added to the system for monitoring concentrations of biochemical indicator/(bacteria) in wastewater of Courtois the capability of monitoring the information about water usage by a population of Holmes.  The motivation would have been that the usage of water by the population would affect the concentration of the biochemical indicators in the sampled water.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858